In the

United States Court of Appeals
              For the Seventh Circuit

No. 08-2403

U NITED S TATES OF A MERICA,
                                                  Plaintiff-Appellee,
                                 v.

JOSE M EDINA M ENDOZA,
                                              Defendant-Appellant.


            Appeal from the United States District Court
       for the Northern District of Illinois, Western Division.
         No. 3:06-cr-50070-1—Frederick J. Kapala, Judge.



      A RGUED M AY 8, 2009—D ECIDED A UGUST 12, 2009




 Before C UDAHY, M ANION, and T INDER, Circuit Judges.
  T INDER, Circuit Judge. Jose Medina Mendoza was
charged along with Jose Luis Rodriguez and Samuel
Perez with a cocaine conspiracy. Perez and Rodriguez
also were charged with related drug offenses. They pled
guilty to the conspiracy charge, but Mendoza took his
chances with a jury and was convicted. The district court
imposed a sentence of 120 months, near the upper end
of the advisory Guidelines range of 97 to 121 months.
2                                              No. 08-2403

Mendoza challenges only his sentence on appeal, and we
affirm.


                     I. Background
   In 2006, Drug Enforcement Agency Special Agent
Robert Lukens was assigned to the Metropolitan Enforce-
ment Team and deployed to Rockford, Illinois. Lukens
was working in an undercover capacity and, in that
capacity, he made three controlled purchases of cocaine
from Samuel Perez on September 19 and 28 and October 11.
Lukens bought approximately one ounce of cocaine in the
first two transactions. On the 11th, Lukens bought four
ounces. At the end of that transaction, Lukens inquired
about purchasing a larger amount of cocaine—a quarter
or a half kilogram. Perez responded, “Let me find
out, and I’ll let you know.” Lukens understood Perez
to mean that Perez needed to check with his source
of supply.
  On November 2, 2006, Lukens called Perez around
12:23 p.m. and asked if he could buy a half kilogram of
cocaine for $9,000. Perez said that he would have to
“talk to his guy” or “his friend,” which Lukens under-
stood meant that Perez had to talk to his source. Lukens
and Perez agreed to talk again later that day after
Perez had talked to his friend.
  Lukens and Perez had telephone conversations at
1:35 p.m. and 2:18 p.m. that afternoon. During the first of
these conversations, Perez told Lukens that he needed a
bit of time to obtain the half kilogram of cocaine and that
No. 08-2403                                             3

he would call Lukens back. Lukens understood Perez
to mean that he would have to talk to his source. Lukens
and Perez discussed $9,000 for cheaper cocaine—cocaine
that was diluted and cut—and $10,500 for “the good
stuff”—higher quality cocaine. Perez said he could give
Lukens the “same kind” (quality) of cocaine he sold him
the last time, but it would take time for Perez to get the
“good stuff.” During the second call, Perez reported that
he couldn’t get the $9,000 half kilogram that day
because “[t]he other guy, he’s not ready,” but Perez could
get the $10,500 half kilogram right away—in about
one hour. Lukens agreed to buy the cocaine that was
available that day. He told Perez that “[n]ext time I need
a money break,” to which Perez responded, “Alright . . .
we can talk in person later.” Lukens and Perez arranged
for the transaction to take place later that day. During
the 2:18 p.m. call, Perez also was talking to another
man who said he had to go and if he didn’t bring “the
caddie” that day, he’d bring it tomorrow.
  Lukens and Perez met later that afternoon. Perez deliv-
ered the cocaine to Lukens and was promptly arrested.
Lukens interviewed Perez after his arrest. During the
interview, the cell phone that had been taken from
Perez repeatedly rang and the display on the phone
said “Chico Che.” Lukens testified that this happened
approximately half a dozen times.
  Perez consented to a search of his apartment, so Lukens
and other officers went to Perez’s apartment. Mendoza
opened the door and said that he was “Chico Che.” Inside
Perez’s apartment, the officers found two presses used to
4                                             No. 08-2403

“re-press” cocaine into kilogram bricks after the
cocaine had been mixed with cutting agents. Both
presses had powder residue on them which later tested
positive for the probable presence of cocaine. The
officers also found Mendoza’s cell phone. Its call log
showed several outgoing calls to Perez. Mendoza was
arrested.
  Mendoza, Perez, and Rodriguez were later charged
with conspiracy to possess with intent to distribute and
to distribute more than 500 grams of mixtures containing
cocaine. Perez and Rodriguez also were charged with
related drug offenses. Perez and Rodriguez pled guilty
to the conspiracy charge. Perez was sentenced in Septem-
ber 2007 to 72 months’ imprisonment. Rodriguez failed
to surrender as required and a warrant was issued
for his arrest. Rodriguez was sentenced in abstentia in
December 2007 to 66 months’ imprisonment. Mendoza
was tried by a jury in February 2008.
  Perez testified at Mendoza’s trial. Perez stated that on
November 2, 2006, when he told Lukens that he needed
to “ask somebody” for the half kilogram of cocaine, he
didn’t have the cocaine himself and he intended to ask
Mendoza. Perez testified that after he talked with Lukens,
he and Mendoza went to Rodriguez’s house to get the
half kilogram of cocaine. Mendoza, Perez, and Rodriguez
cut the half kilogram off a kilogram piece of cocaine.
Perez was given the half kilogram. He didn’t pay for the
cocaine at that point. According to Perez, he was supposed
to sell the half kilogram to the “white guy”—Lukens—and
then return to Rodriguez’s house and give the money
to Mendoza and Rodriguez.
No. 08-2403                                               5

  Perez’s trial testimony is supported by factual state-
ments in his written plea agreement and his statements
under oath at his change of plea hearing. Perez admitted
in his plea agreement that he conspired with Mendoza
and Rodriguez to possess with intent to distribute and to
distribute more than 500 grams of cocaine. He also ad-
mitted that Mendoza—whom he knew by his nickname
“Chico Che”—was his source of supply for the cocaine
for the November 2 delivery. And Perez admitted that
he intended to sell the cocaine he received from Mendoza
“on credit” to Lukens and provide Mendoza with the
money for the cocaine, less Perez’s profit. At his change
of plea hearing, Perez testified that the facts set forth in
his plea agreement were true, thus identifying Mendoza
as the source of supply for the November 2 transaction.
  Jaime Rodriguez, Rodriguez’s wife, testified at
Mendoza’s trial. She stated that in November 2006,
she lived with her husband and children at 510 Gregory
Street. She knew Mendoza and knew that he used the
name “Chico Che.” Jaime saw Mendoza at her house
once, on November 2, the same day law enforcement
officers searched her house and found one and a half
kilograms of cocaine. When she arrived home from
work at 5:15 p.m. that day, Chico Che and her husband
were at the house. She saw Mendoza on his phone and
heard him tell Rodriguez that he was trying to call
“Charchai”—Perez. Jaime heard Mendoza tell Rodriguez
that Perez robbed him of his dope. Mendoza asked Rodri-
guez for a ride, and the two left the house together.
 Sara Hernandez, who had dated Perez, testified at
Mendoza’s trial as well. According to Hernandez, on
6                                           No. 08-2403

November 2, she tried to call Perez on his cell phone
several times, but was unable to reach him. Around
11:00 p.m., Sara went to Perez’s apartment where she
talked to Mendoza. She told Mendoza that she’d been
trying to call Perez, but he never answered the phone.
Sara asked Mendoza if he knew what was going on, and
Mendoza responded that he didn’t know where Perez
was. Mendoza added that he was scared that Perez
had been pulled over because he hadn’t answered his
phone or returned Mendoza’s calls. Mendoza also
stated that he was scared that Perez was playing games
with him. Sara asked him, “What kind of games?” and
Mendoza answered, “To run away with my money.”
  According to the Presentence Investigation Report
(PSR), in a post-arrest interview given on November 2,
2006, Perez told police officers that he knew Mendoza
and knew that he sold “a lot” of cocaine that he brought
from Mexico. The PSR indicated that Perez said in the
interview that he ran into “Chico Che” at a gas station
earlier that morning and asked Mendoza if he would get
Perez a half kilogram of cocaine. Mendoza initially de-
clined, but then agreed. According to Perez, Mendoza
directed him to go to 510 Gregory Street in Rockford,
where Mendoza would wait with Rodriguez for Perez.
Perez did as he was instructed. When Perez arrived at
Rodriguez’s house, Mendoza, Rodriguez and Perez
went into the basement. They cut and weighed a half
kilogram of cocaine and agreed that Perez would contact
Mendoza when he had the money. Perez told the detec-
tives that he agreed to give Mendoza $9,000 for the
half kilogram of cocaine.
No. 08-2403                                            7

  In later pre-trial interviews Perez’s story changed. On
January 24, 2008, he first claimed that Mendoza was the
source for the cocaine for all four transactions with
Lukens. Perez later contradicted himself and claimed
that “Pelon” was his source for the first three trans-
actions, but still maintained that Mendoza was the
source for the half kilogram he sold Lukens on Novem-
ber 2 and the one and one-half kilograms found at Rodri-
guez’s house. At a previous time, Perez had claimed
Pelon delivered the cocaine to him on Mendoza’s behalf.
However, in a January 30, 2008 pre-trial interview, Perez
stated that the half kilogram as well as the cocaine
found in Rodriguez’s house belonged to Rodriguez, not
Mendoza. Perez claimed he had said Mendoza was his
source because a detective had told him that was what
the detective wanted him to say and if Perez did so, the
detective would release him from custody.
  The PSR indicates that Rodriguez was interviewed
on November 3, 2006. In his post-arrest statement, Rodri-
guez said that Mendoza arrived from Mexico around
October 31, 2006, and asked Rodriguez to keep two kilo-
grams of cocaine for him in exchange for $100. Rodriguez
stated that he was “really short on money” and agreed.
Rodriguez reiterated in his written plea agreement that
he agreed to allow Mendoza to store two kilograms of
cocaine at his house for $100. As related in the PSR,
Rodriguez also said during his post-arrest interview
that on November 2, Mendoza and Perez came to his
house and informed him that they were taking a half
kilogram of the cocaine. According to Rodriguez’s state-
ment, after the cocaine was cut and weighed, Perez left
8                                                No. 08-2403

with it, telling Mendoza he would return in one hour
with the money. These facts, too, are essentially reiterated
in Rodriguez’s written plea agreement. Rodriguez also
indicated in his post-arrest interview that later on Novem-
ber 2 Mendoza began calling Perez and saying things to
the effect that Perez had robbed him of the cocaine
because he had not returned with the money. According
to Rodriguez’s statement, Mendoza left Rodriguez’s
house, saying that he would return the next day to get
the rest of the cocaine. Rodriguez did not testify at
Mendoza’s trial; he was still a fugitive.
  Mendoza’s PSR recommended a two-level enhancement
under U.S.S.G. § 3B1.1(c) for Mendoza’s role in the of-
fense. The recommendation was based on the fol-
lowing: (1) Mendoza provided Perez with the cocaine 1
and, therefore, claimed the right to a larger share of the
proceeds of the sale of the cocaine; and (2) Mendoza
recruited Rodriguez to store the approximately two
kilograms of cocaine in Rodriguez’s basement. The PSR
indicated that it appeared that Rodriguez would not
have been involved in the offense had Mendoza not
recruited him to store the cocaine for Mendoza.
  Over Mendoza’s objection, the district court applied
the two-level enhancement under U.S.S.G. § 3B1.1(c). The
court first inferred that Perez was subject to Mendoza’s



1
   The PSR actually says “[t]he defendant provided Mendoza
with the cocaine,” but this is an obvious error since Mendoza
is the defendant. The factual narrative describing the offense
reflects that “Perez” should have been used here instead.
No. 08-2403                                              9

control as to the sale price of the cocaine. This inference
was drawn from the evidence that prior to Perez’s arrest
on November 2, 2006, Lukens twice spoke on the
phone with Perez. In the first call, Lukens asked Perez if
he could purchase one-half kilogram for $9,000, and
Perez said he didn’t know, he would have to talk to his
friend. During the second call, Perez told Lukens he
could sell him one-half kilogram for $10,500. While
they were talking this second time, Lukens could hear
someone in the background talking to Perez. The court
relied on its finding that Mendoza exercised decision-
making authority over the conspiracy’s operations, in-
cluding controlling where the cocaine would be stored,
when it would be sold, how much would be sold, and
by whom. The court also found that Mendoza recruited
Rodriguez to participate in the conspiracy. Finally, based
on its finding that Mendoza controlled Perez and dictated
the price, the court also inferred that Mendoza as the
source would keep for himself a larger portion of the
proceeds of the cocaine sale.


                       II. Analysis
  Mendoza challenges the district court’s application of
the two-level enhancement under U.S.S.G. § 3B1.1(c).
He also argues that the court erred in failing to
give meaningful consideration to his arguments for
mitigation under 18 U.S.C. § 3553(a). We review a sen-
tence for reasonableness under a deferential abuse-of-
discretion standard. United States v. Sainz-Preciado, 566
F.3d 708, 716 (7th Cir. 2009).
10                                                No. 08-2403

                   A. U.S.S.G. § 3B1.1(c)
  Mendoza first challenges the district court’s ap-
plication of U.S.S.G. § 3B1.1(c). He contends that the
district court drew erroneous inferences and relied on
evidence lacking sufficient indicia of reliability.
  We review de novo the district court’s application of the
Guidelines. United States v. Abbas, 560 F.3d 660, 662 (7th
Cir. 2009). The district court’s finding that the defendant
played an aggravating role in the offense is reviewed
for clear error. Sainz-Preciado, 566 F.3d at 714. “If there are
two permissible views of the evidence, the fact finder’s
choice between them is not clearly erroneous.” United
States v. Hatten-Lubick, 525 F.3d 575, 580 (7th Cir. 2008).
  Under U.S.S.G. § 3B1.1(c) a two-level enhancement is
appropriate where the defendant was a manager or
supervisor in any criminal activity not described in
§ 3B1.1(a) or (b). The “central concern” of § 3B1.1 is the
defendant’s relative responsibility for the commission
of the offense. United States v. Howell, 527 F.3d 646, 649
(7th Cir. 2008) (quoting United States v. Skinner, 986 F.2d
1091, 1097 (7th Cir. 1993)). The district court found that
this enhancement was appropriate because Mendoza
controlled the price at which the cocaine would be sold,
exercised decision-making authority over the con-
spiracy’s operations, recruited Rodriguez to participate
in the conspiracy, and kept a larger share of the proceeds
of the crime.
 The record supports the district court’s finding that
Mendoza played an aggravating role in the conspiracy.
Rodriguez indicated in his plea agreement and at his
No. 08-2403                                               11

change of plea hearing that he allowed Mendoza to
store two kilograms of cocaine at his house at Mendoza’s
request (in exchange for $100). We have recognized that
a drug dealer’s recruitment of an accomplice supports
application of § 3B1.1. See Hatten-Lubick, 525 F.3d at 580-81
(concluding that § 3B1.1 enhancement was not
clearly erroneous where the defendant recruited another
individual to be his runner); United States v. Martinez,
520 F.3d 749, 752 (7th Cir. 2008) (deciding that district
court did not err in applying § 3B1.1 where the
defendant recruited another person to recover drugs
from hidden compartments in trucks driven to Chicago),
cert. denied, 129 S. Ct. 300 (2008); United States v. Ngatia,
477 F.3d 496, 501 (7th Cir. 2007) (upholding § 3B1.1 en-
hancement where the defendant recruited drug couriers
and trained them on how to swallow heroin pellets).
Rodriguez’s factual assertions in his plea agreement and
Rodriguez’s post-arrest statement reflect that Mendoza
recruited Rodriguez to store the cocaine at Rodriguez’s
house. Therefore, the district court did not clearly err
in finding that Mendoza’s recruitment of Rodriguez to
store the cocaine qualified Mendoza for the § 3B1.1(c)
enhancement.
  Mendoza argues that the district court’s finding that
he recruited Rodriguez to join the conspiracy was based
on unreliable hearsay—Rodriguez’s uncorroborated, self-
interested statements. The district court may rely on
hearsay evidence in making sentencing determinations
as long as such evidence is reliable and the defendant
has an opportunity to rebut that evidence. See United
States v. Omole, 523 F.3d 691, 701-02 (7th Cir. 2008); United
12                                              No. 08-2403

States v. Schaefer, 291 F.3d 932, 942 (7th Cir. 2002). While
it is true that Rodriguez did not testify at trial, was a
fugitive, and may have been motivated to downplay
his own role in the conspiracy, these considerations
did not require the district court to reject his post-arrest
statements and admissions in his plea agreement. See
United States v. Johnson, 489 F.3d 794, 797 (7th Cir. 2007)
(“[E]ven the testimony of a potentially biased witness
is sufficient to support a finding of fact.”). Though Rodri-
guez may have had some interest in minimizing his role
in the conspiracy, he also had an interest in being
truthful when making his plea statements—his plea
agreement and the benefits he sought from it depended
on his truthfulness. In addition, the factual statements in
Rodriguez’s plea are consistent with Rodriguez’s post-
arrest statement that Mendoza asked him to keep two
kilograms of cocaine for him in exchange for $100.
  We do not require that the testimony of a biased witness
be corroborated by other evidence to justify the district
court’s reliance on such testimony. See Johnson, 489 F.3d at
798. However, the testimony of Rodriguez’s wife, Jaime,
lends some support to Rodriguez’s assertion that he
stored the cocaine at his house at Mendoza’s request.
Jaime stated that Mendoza had been to her house only
once and that was the date of Rodriguez’s arrest. She
also said that while Mendoza was at her house, she over-
heard him telling her husband that Perez had robbed
Mendoza of his dope. This testimony reasonably
supports the inference that Mendoza’s presence at the
Rodriguez home was directly related to Rodriguez’s
later arrest and to the cocaine at Rodriguez’s house.
No. 08-2403                                            13

  We note that the district judge who sentenced Mendoza
(Judge Frederick J. Kapala) was not the district judge
(Judge Philip G. Reinhard) before whom Rodriguez
pled guilty. Thus, Mendoza’s sentencing judge did not
have the opportunity to assess Rodriguez’s credibility
while testifying at his plea hearing. Nonetheless, the
sentencing judge could weigh the considerations noted
above, consider the evidence and record before him, and
reasonably conclude that Rodriguez was being truthful
in asserting that Mendoza asked Rodriguez to store
Mendoza’s cocaine for him. We therefore find no error
in the district court’s determination that Mendoza re-
cruited Rodriguez to join the conspiracy.
  Mendoza further contends that no reliable evidence
supports the district court’s finding that he controlled
the transactions or his co-conspirators. Mendoza argues
that Perez, not he, directed and controlled the drug
conspiracy and transactions. To be sure, Perez played a
significant role in the conspiracy: he met with and deliv-
ered the cocaine to Lukens. But the record supports the
finding that Mendoza played an even greater role.
Mendoza doesn’t challenge the district court’s finding
that he owned and supplied the cocaine delivered to
Lukens. Although ownership of the drugs involved in a
conspiracy is not a factor listed in the application notes
to § 3B1.1, U.S.S.G. § 3B1.1 cmt. n. 4, Mendoza’s owner-
ship of the cocaine permits a reasonable inference that he
had control over whether, when, to whom, and how much
of the cocaine would be sold. Further, reliable evidence
supports the district court’s finding that Mendoza con-
trolled where the cocaine would be stored—he arranged
with Rodriguez to store it at Rodriguez’s house for $100.
14                                                No. 08-2403

  Mendoza submits that Perez implied in telephone
conversations with Lukens that Perez had a second
source for the lower quality cocaine. Along these lines,
Mendoza argues that Perez did not have to check with him
about quantities and prices of the cocaine. But Perez’s
statement that “the other guy, he’s not ready,” didn’t
necessarily refer to a second source. Perez never named
his source in his conversations with Lukens. Perez’s
reference to the “other guy” very likely could have been
a reference to the same person that he referred to
earlier as “his guy” or “his friend.” Or the “other guy”
could have been a reference to Perez’s source’s source.
We simply do not know. It seems that Perez’s reference
to the “other guy” may have been intended to shift the
responsibility for not having the “lower quality” cocaine
that Perez had said was available only forty-five minutes
before onto the source, rather than on Perez. Nor do
we know for certain that Perez’s reference to the “other
guy” was a reference to a person. Drug dealers often
use code words to discuss drug types, drug amounts,
and drug transactions. See, e.g., United States v. Fuller,
532 F.3d 656, 663 (7th Cir. 2008); United States v.
Seymour, 519 F.3d 700, 713 (7th Cir.), cert. denied, 129 S. Ct.
527 (2008). It could be that Perez’s reference to the “other
guy” was a reference to the other quality of cocaine that
he and Lukens had discussed in the earlier telephone call.
  Furthermore, the evidence of the November 2 telephone
conversations between Lukens and Perez supports a
reasonable inference that Mendoza set the price at
which Perez could sell the cocaine to Lukens. In the
1:35 p.m. phone call, Perez said he had the same kind of
No. 08-2403                                             15

stuff that he gave Lukens the last time and Perez could
give it to Lukens for $9,000. Perez also stated that it
would be $10,500 for the “good stuff.” In the 2:18 call,
however, Perez indicated that he couldn’t do the $9,000,
but could get Lukens the $10,500 cocaine. This second
conversation occurred after Perez had a chance to
confer with Mendoza about what cocaine and how much
he could get to deliver to Lukens. And although Perez
claimed that the cocaine he was going to give Lukens
for $10,500 was “better stuff,” that is, better than the
kind that Perez gave him in their last deal, nothing in the
record confirms that the cocaine actually was a higher
quality. The cocaine that Perez was promising Lukens
could have been the very same kind of stuff that Perez
had given him before; Mendoza very well could have
decided that it would cost more this time around.
  But according to Mendoza, Perez was checking only on
the availability of the particular quantities of particular
drugs, just as any seller would check with his supplier
to find out what he had in stock. Mendoza’s inter-
pretation may be reasonable. However, an equally reason-
able conclusion from this evidence is that Perez had to
check with Mendoza to find out what quantity he could
deliver to Lukens and at what price. At 1:35 p.m., Perez
thought he could get the “same kind” of cocaine for Lukens
for $9,000. But, after talking to Mendoza, he could only
deliver the cocaine for $10,500. The price had changed—at
Mendoza’s direction. As stated, the fact that Mendoza
owned the cocaine lends support to this inference.
  In addition, although Perez never explicitly told Lukens
that he needed permission to set the price, Perez repeat-
16                                              No. 08-2403

edly told Lukens that he had to “find out” and he would
“let [Lukens] know,” or that Perez had to “talk to his guy”
or “his friend.” When Lukens asked for a price break
for the next transaction, Perez couldn’t promise him
anything at the time. Instead, Perez put him off by saying,
“we can talk in person later.” Perez may have done so
because he knew he would have to get Mendoza’s
approval for any “money break”; Perez could not agree
to one on his own. All of this evidence supports the
reasonable inference, which the district court drew, that
Perez had to check with Mendoza on the quantities
and price of the cocaine because the quantities and prices
were set by Mendoza. This evidence may permit other
reasonable inferences as well but the inference that
Mendoza set the price was a reasonable one. We therefore
find no error in the district court’s conclusion that
Mendoza dictated the price of the cocaine.
  The record also supports the reasonable inference
that Mendoza controlled Perez. Mendoza made arrange-
ments with Perez to sell the cocaine and instructed Perez
to go to Rodriguez’s house to pick up the cocaine and
then return with the money. Sara Hernandez testified
that Mendoza had said that Perez had run away with
his money, which raises the reasonable inference that
Mendoza thought Perez had disobeyed his instructions
to return to Rodriguez’s house with the money after
the delivery. At the very lea st, Mendoza played a coordi-
nating or organizing role in the conspiracy involving
himself, Perez, and Rodriguez. See United States v. Pira, 535
F.3d 724, 730 (7th Cir. 2008) (“ ‘[A]n upward adjust-
ment under section 3B1.1(c) does not require an explicit
No. 08-2403                                               17

finding that the defendant exercised control, so long as
the criminal activity involves more than one participant
and the defendant played a coordinating or organizing
role.’ ” (quoting United States v. Carrera, 259 F.3d 818, 827
(7th Cir. 2001))), cert. denied, 129 S. Ct. 583 (2008).
  The final basis for the § 3B1.1 enhancement was the
district court’s inference that Mendoza as the source of the
cocaine would keep for himself a larger share of the
proceeds. Mendoza claims this finding is in error. The
record does not contain any direct evidence that
Mendoza claimed a larger share of the proceeds. How-
ever, the evidence that he owned the cocaine along with
the reasonable inference that he set the price of the
cocaine permit a reasonable inference that he laid claim to
a larger share of the proceeds. We note that Mendoza
was aware before sentencing that the PSR recommended
application of the § 3B1.1 enhancement based in part on
the conclusion that he claimed a right to a larger share
of the proceeds. Mendoza could have offered contrary
evidence at the sentencing hearing. He failed to produce
any evidence to challenge this conclusion.
  We reject the remainder of Mendoza’s arguments. He
asserts that the evidence proves that his role was only
that of a middleman or supplier, which is insufficient for
the aggravating role enhancement. He is incorrect, both
legally and factually. While merely being a distributor
is insufficient to support the enhancement, United States
v. Pagan, 196 F.3d 884, 892 (7th Cir. 1999), being “a mere
middleman” does not make a defendant “immune from
application of § 3B1.1,” Sainz-Preciado, 566 F.3d at 715
18                                             No. 08-2403

(quoting Howell, 527 F.3d at 649). It is the defendant’s
relative responsibility and control over other partic-
ipants that matters. Id. As for the evidence, as discussed,
the record supports the finding that Mendoza was no
mere middleman or supplier.
  Mendoza also argues that a pure fronting arrangement
is insufficient to support the enhancement. True,
evidence of a fronting arrangement, without more, is
insufficient to show the control required for an ag-
gravating role enhancement. United States v. Guyton, 36
F.3d 655, 662 (7th Cir. 1994). However, the district court
rejected the claim that the relationship between Mendoza
and Perez was a mere fronting arrangement. This finding
is supported by reliable evidence, including the infer-
ence that Mendoza controlled the price of the cocaine to
be sold by Perez. Mendoza’s greater role in the con-
spiracy is also established by the evidence that he exer-
cised control over the conspiracy as well as the evidence
that he recruited Rodriguez to join in the conspiracy.
  Mendoza had greater responsibility for the conspiracy
than either Rodriguez or Perez. The district court
did not err in applying a two-level enhancement under
§ 3B1.1 for Mendoza’s role in the offense.


              B. Arguments for Mitigation
                Under 18 U.S.C. § 3553(a)
  Mendoza contends that the district court erred by
failing to articulate any reason for rejecting his argu-
ments for mitigation under 18 U.S.C. § 3553(a). In par-
No. 08-2403                                                  19

ticular, he cites the effects his likely deportation would
have on him and his family and his claim that a shorter
sentence would assist him in readjusting to life outside
the United States.
   A sentencing court can take into account a defendant’s
status as a deportable alien. See, e.g., United States v.
Panaigua-Verdugo, 537 F.3d 722, 728 (7th Cir. 2008) (stating
that the district court “engaged with [the defendant’s]
concerns regarding the effects that the sentence and
subsequent deportation would have on his family”). But
Mendoza cites no authority that requires the court to
address the negative effects of a defendant’s deportation
if the court is not persuaded that a sentence reduction is
warranted.
  In sentencing a defendant, the district court is required
to consider the § 3553(a) factors and to address any sub-
stantial arguments the defendant made. See Martinez, 520
F.3d at 753. However, the court need not discuss every
factor, “as long as ‘the record confirms meaningful con-
sideration of the types of factors that section 3553(a)
identifies.’ ” Sainz-Preciado, 566 F.3d at 716 (quoting
United States v. Laufle, 433 F.3d 981, 987 (7th Cir. 2006)). The
court may reject “stock arguments” without discussion.
Martinez, 520 F.3d at 753 (citing United States v. Tahzib, 513
F.3d 692, 695 (7th Cir. 2008)). The district court did not
specifically discuss the effects of Mendoza’s likely deporta-
tion and expected separation from his wife and minor
children. Nor did the court specifically discuss some of
20                                                No. 08-2403

Mendoza’s other arguments for a shorter sentence.2
However, the record reflects that the court considered
those arguments.
  At the sentencing hearing, defense counsel raised
Mendoza’s likely deportation as a mitigating circum-
stance, arguing that Mendoza would be “forever
separated from his children wh[o] are United States
citizens.” The court then stated: “The defendant’s going to
be deported, in any event, so how does deportation
factor into the sentencing decision that I have to make? . . .
He’s going to receive some prison sentence. As a result
of that, he’s going to be deported.” Defense counsel
responded by focusing on the fact that the deportation
would make Mendoza ineligible for certain programs
within the Bureau of Prisons which could have reduced
the length of his imprisonment and would make him
ineligible to participate in a halfway house. Mendoza’s
attorney added that in his opinion if Mendoza was re-
turned to his native country sooner, he would have a
better chance of readjusting to life there. Counsel also
thought a quicker return would lessen any temptation
Mendoza would have to return illegally to the United
States. The district court gave Mendoza the opportunity
to address the court, but he declined to do so.



2
  These include: that Mendoza financially and emotionally
supported his children; his lack of prior criminality; his age;
that he was lawfully in the United States; that he was em-
ployed and contributed taxes; and that a minimum Guidelines
sentence would be greater than the sentences imposed on
Perez and Rodriguez.
No. 08-2403                                               21

  Mendoza’s deportation argument strikes us as nothing
other than a stock argument that is routinely, and in-
creasingly, made to the district courts. See United
States v. Meza-Urtado, 351 F.3d 301, 305 (7th Cir. 2003)
(noting that requests for departures based on a
defendant’s status as a deportable alien seemed to be
increasing in frequency). Every deportable alien would
be ineligible to participate in certain BOP programs or in
a halfway house and could argue for mitigation based
on deportability. And it does not seem that Mendoza
would be alone in claiming that deportation would sepa-
rate him from his family. As such, Mendoza’s deportation
argument was not a substantial one requiring explicit
discussion by the district court.
  It also seems to us that the district court did take defen-
dant’s arguments for mitigation into account. First, it
is incorrect to claim the district court passed over his
arguments in silence. As noted, the court discussed
Mendoza’s likely deportation with his counsel during the
hearing, saying “defendant’s going to be deported, in
any event. . . .” In addition, the court had just heard
testimony from M endoza’s sister-in-law Sandra
Mendoza who testified that Mendoza had been gainfully
employed in a lawful occupation for the 30 years she
had known him; that he made his court-ordered child
support payments and kept current on them; and that
he was a good father and supported his children. Sandra
also said that Mendoza was a lawful permanent U.S.
resident, but his children were U.S. citizens. Finally, she
testified to the financial and emotional impact that
Mendoza’s likely deportation would cause his young
22                                               No. 08-2403

children. Thus, Sandra’s testimony touched on all of
Mendoza’s arguments for mitigation but two: his
criminal history and the fact that under the Guidelines, he
would receive a greater sentence than his codefendants.
This is not a case where the district court could have
overlooked some arguments or evidence that were pre-
sented to the court in documentary form. Sandra
testified right in the presence of the sentencing judge. We
have no reason to think that the judge wasn’t attentive
during her testimony. In fact, at one point, he reminded
her that her statements were being translated and that
she should speak slowly. This suggests that the judge
was, in fact, paying close attention to Sandra’s testimony.
  Furthermore, the district court stated that it had consid-
ered Mendoza’s arguments:
     I’ve considered the presentence report and the
     accompanying materials. I have considered the
     arguments made by the government and the
     defendant. I’ve considered Sandra’s [Mendoza’s
     sister-in-law] testimony. I’ve considered the sen-
     tencing guidelines calculations and all of the other
     sentencing factors contained in Section 3553(a).
And in discussing the § 3553(a) factors, the district court
specifically mentioned several of them: the nature
and circumstances of the offense, the history and character-
istics of the defendant, the need for specific and general
deterrence, and the need to protect the public from
further crimes by Mendoza. The characteristics of the
defendant would seem to include Mendoza’s alienage
and likely deportation as well as his age, employment,
No. 08-2403                                              23

and his history of supporting his children, both finan-
cially and emotionally. There is no requirement that the
sentencing judge must use a formulaic checklist to tick
off each point asserted in aggravation or mitigation. See
United States v. Castaldi, 547 F.3d 699, 706 (7th Cir. 2008)
(stating that the district court need not “proceed in a
checklist fashion” through the § 3553(a) factors).
  The district court also explained that it thought
Mendoza’s criminal history category understated his
criminal activity, noting his prior DUI, his admission
that he sold cocaine in the past, and his past ownership
of a vehicle with secret compartments suitable for
hiding drugs. The court articulated sound reasons why
a greater sentence was warranted for Mendoza than
for either Perez or Rodriguez. Thus, in explaining its
reasons for imposing the sentence that it did, the
district court explicitly discussed the two factors that
were not touched upon by Sandra’s testimony. Finally,
the court said that it had determined that a sentence
within the Guidelines range was “most appropriate in
this case” and that a sentence of 120 months was “suffi-
cient but not greater than necessary to comply with the
purposes of” § 3553(a).
  Moreover, after imposing sentence the court asked
defense counsel if the court had addressed all of defen-
dant’s arguments. Counsel said “yes.” This reflects that
the district court did address the defendant’s argu-
ments—at least Mendoza’s attorney thought so at sen-
tencing. Had the district court overlooked a substantial
argument, defense counsel had the opportunity to say
24                                             No. 08-2403

so. Given the record made at sentencing, we can be rea-
sonably assured that the district court took the effects
of Mendoza’s likely deportation as well as his other
arguments for mitigation into account in determining
the appropriate sentence.
  Although the district court did not explicitly discuss
each of Mendoza’s arguments for mitigation, the court
considered them. The district court also gave meaning-
ful consideration to the § 3553(a) factors and ade-
quately explained its reasons for imposing a within-
Guidelines 120-month sentence. Nothing presented in
this appeal undercuts the imposition of a presumptively
reasonable within-Guidelines sentence. See United States
v. Turner, 569 F.3d 637, 640 (7th Cir. 2009) (indicating
that when the district court followed the proper proce-
dures in determining a sentence, a within-Guidelines
sentence is presumed reasonable); Castaldi, 547 F.3d at 706
(“A within-guidelines, properly calculated sentence is
presumptively reasonable.”).


                           III.
  For the foregoing reasons, the appellant’s sentence is
A FFIRMED.




                          8-12-09